UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 96-10668


                           WILLIAM HOPKINS,

                                                Plaintiff-Appellant,


                                VERSUS


               AMERICAN TELEPHONE and TELEGRAPH COMPANY,

                                                 Defendant-Appellee.




          Appeal from the United States District Court
               For the Northern District of Texas
                         (3:95-CV-461-T)
                            January 6, 1998


Before EMILIO M. GARZA, PARKER, and DENNIS, Circuit Judges
PER CURIAM:*

     William Hopkins [“Hopkins”] appeals adverse summary judgment

rejecting his race discrimination and retaliation claims brought

under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §

1981 against American Telephone and Telegraph [“AT&T”].

     Hopkins contends the summary judgment record shows factual

disputes on whether discriminatory or nondiscriminatory reasons



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
prompted his termination.            Particularly, Hopkins testified in a

deposition that he was placed on a program designed to monitor an

employee’s performance, a “work program,” within one month of

reporting    discriminatory         racial         comments    made     by   an   account

representative for AT&T. Hopkins alleges that Virgil Jochimsen, an

account representative with the Network Systems division of AT&T,

repeatedly    warned      Hopkins    to       cancel      plans    to   attend    product

demonstrations       scheduled      for       AT&T’s       southeastern      territory.

Hopkins Depo., p. 32-38. Jochisem told Hopkins that most of AT&T’s

customers in that area were Ku Klux Klan members and that Hopkins’s

presence would jeopardize sales and place Hopkins in physical

danger.      Id. at 32.        Hopkins reported Jochisem’s remarks to

Hopkins’s supervisor Paul Casson who took no action. Id. at 38-39.

There is no evidence in the record that tends to corroborate or

refute Hopkins’s account of this incident.                         In effect, Hopkins

argues that his report of the racial comments landed him on a work

program   and      that   being     on    a       work   program     precipitated     his

termination.

     AT&T avers that it placed Hopkins on a work program and,

ultimately, terminated Hopkins for poor job performance.                               In

support of its position, AT&T produced written complaints from

account     team    managers      describing             Hopkins’s      performance    as

unsatisfactory.       AT&T also produced substantial summary judgment

evidence of Hopkins’s unsatisfactory progress in the work program,

including evidence of poor performance reports and of Hopkins’s

failure to complete assigned tasks.                      Hopkins counters that the


                                              2
allegations of poor performance are untrue, but produced no summary

judgment evidence, aside from his unsupported assertions, to bear

out his contention.

     Hopkins      points   to   timing       as   circumstantial    evidence     of

discrimination. But, even if timing alone is sufficient to survive

summary judgment in some cases, the timing evidence in this case

does not create a jury issue.         See Armstrong v. City of Dallas, 997
F.2d 62, 67 (5th Cir. 1993).         Here, Hopkins’s placement on the work

program followed more closely the receipt of complaint letters from

account managers, than it did Hopkins’s report of discriminatory

comments.    There is no direct evidence that the account managers

were aware of, or influenced by, Jochisem’s statements to Hopkins

or Jochisem’s concern that Hopkins’s presence at particular product

demonstrations could jeopardize sales to racially bigoted potential

customers.

     Having reviewed the summary judgment record in the light most

favorable    to    Hopkins,     we   cannot       conclude   that   it   would   be

reasonable, as opposed to speculative, for a jury to infer that

AT&T engaged in discriminatory practices. See Grimes v. Texas Dept.

of Mental Health, 102 F.3d 137, 141 (5th Cir. 1996).                     The many

reports of Hopkins’s poor performance, countered only by Hopkins’s

unsupported assertions, are fatal to his claims of discrimination.

Accordingly,      the   district     court    appropriately    granted    summary

judgment in favor of AT&T.

     For the foregoing reasons, we AFFIRM the judgment of the

district court.


                                         3